Citation Nr: 0503261	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-18 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
status post compression fracture at L1, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for 
status post fractures of the distal shaft fibular and medial 
malleolus with degenerative changes, right ankle, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased disability evaluation for 
status post chip fracture of the left ankle, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.  This case comes before the Board of Veterans' 
Appeals (Board) from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran disagreed and this 
appeal ensued.  In July 2004, he testified at a Travel Board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge (VLJ).  A copy of the hearing transcript is of record.   

During the July 2004 hearing, the veteran argued for a 
separate disability rating for arthritis of the ankles.  The 
RO has not considered such a separate evaluation.  Therefore, 
these issues are referred to the RO for appropriate action, 
including the issues of entitlement to service connection for 
arthritis of the left and right ankles proximately due to 
service-connected ankle disabilities.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran's status post compression fracture at L1 is 
characterized by ranges of motions of the spine including 
flexion to 70-90 degrees (normal flexion being to 90 
degrees), extension to 20-30 (normal extension being 30 
degrees), lateral bending bilaterally to 25-30 (normal 
lateral bending being 30 degrees), and rotation to 70 degrees 
(normal rotation being 30 degrees).

3.  Evaluating the veteran's back disability under the old 
criteria for spine disorders, the evidence shows he is not 
bedridden, does not require the use of long braces or a neck 
brace, and does not suffer from muscle spasms.  The service-
connected status post compression fracture at L1 is not 
characterized by listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

4.  Evaluating the veteran's back disability under the new 
criteria for spine disorders, the evidence does not show that 
the veteran's disability presented evidence of forward 
flexion in the cervical spine to 15 degrees or less or 
favorable ankylosis of the entire cervical spine; unfavorable 
ankylosis of the entire cervical spine; or, favorable flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  As well, the 
veteran's disability is not characterized by intervertebral 
disc syndrome, with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.

5.  The veteran's service-connected status post fractures of 
the distal shaft fibular and medial malleolus with 
degenerative changes, right ankle, is characterized by 
dorsiflexion of 0 to 10-15 degrees (normal being to 20 
degrees), and plantar flexion of 0 to 10-30 degrees (normal 
being to 45 degrees).  The right ankle disability is also 
characterized by 5/5 motor strength in all planes, full 
inversion and eversion with no diminution with range of 
motion or strength with repetitive testing, and no 
incoordination or fatigue with repetitive testing.  However, 
this disability is not characterized by malunion with marked 
knee or ankle disability, or by impairment of the tibia and 
fibula with nonunion and loose motion, requiring a brace.  

6.  The veteran's service-connected status post chip fracture 
of the left ankle is characterized by dorsiflexion of 0 to 
10-20 degrees (normal being to 20 degrees), and plantar 
flexion of 0 to 10-40 degrees (normal being to 45 degrees).  
The left ankle disability is also characterized by 5/5 of 
motor strength in all plains with full inversion and 
eversion, no diminution of strength or range of motion with 
repetitive testing, and no incoordination, fatigability or 
instability.  However, the left ankle has not been found to 
have marked limitation of motion.  And, although, the left 
ankle has been noted to have minimal osteophytosis of the 
medial and lateral malleolus, as well as having bilateral 
osteoarthritis, this disability is not characterized by 
occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent for the service-connected 
status post compression fracture at L1 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 
5292, 5295 (as effective prior to September 26, 2003); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235, 5237 (as effective as of September 26, 2003); 
DeLuca v Brown, 8 Vet. App. 202 (1995); Butts v. Brown, 5 
Vet. App. 532 (1993).

2.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent for status post fractures 
of the distal shaft fibular and medial malleolus with 
degenerative changes, right ankle, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5262, 5271 (2004); DeLuca v Brown, 8 Vet. App. 202 (1995); 
Butts v. Brown, 5 Vet. App. 532 (1993).

3.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for status post chip 
fracture of the left ankle have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2004); 
DeLuca v Brown, 8 Vet. App. 202 (1995); Butts v. Brown, 5 
Vet. App. 532 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability evaluations via the March 2001 rating 
decision, the August 2002 statement of the case (SOC), the 
February 2004 supplemental statements of the case (SSOCs), 
and the March 2001 and August 2001 RO letters.  Specifically, 
the appellant has been informed of the need to provide 
evidence showing that his disabilities are more severe than 
currently rated.  In addition, via the August 2002 statement 
of the case (SOC), the February 2004 SSOC, and the March 2001 
and August 2001 RO letters, the veteran was provided with 
specific information concerning the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in March 2001, which is prior to the 
date of the August 2001 RO letter informing him of the notice 
and duty to assist an appellant in the development of claims.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.   

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims for 
increased ratings and to respond to VA notices.  Although the 
VA notices that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  By the 
informational letters, the rating decision, the SOC, and the 
SSOC, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

In this case, the veteran is currently service-connected for 
status post compression fracture at L1, currently evaluated 
as 20 percent disabling; status post fractures of the distal 
shaft fibular and medial malleolus with degenerative changes, 
right ankle, currently evaluated as 20 percent disabling; and 
status post chip fracture of the left ankle, currently 
evaluated as 10 percent disabling.  In November 2000, the 
veteran submitted claims for increased ratings for the above 
disabilities, and following his appeal to the Board, the case 
is now before the Board for appellate consideration. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which additional 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

II.  The Evidence.

The evidence includes treatment records from the Charlestown 
VA Medical Center (VAMC) dated from 1999 to 2003 which 
describe the treatment the veteran has received over time for 
various health problems, including chronic bilateral ankle 
pain and back complaints.

A February 2001 VA examination report showed normal back 
muscles.  He was able to flex the lumbar spine to 70 degrees, 
extend the spine to 30 degrees, and lateral bend the spine to 
the left and right to 30 degrees.  He also had dorsiflexion 
and plantar flexion bilaterally to 10 degrees.  The ankles 
did not reveal any particular swelling or any change in the 
skin color.  Circulation appeared to be normal and no 
tenderness on palpation of the ankles.  Upon x-ray 
examination, the lumbar spine presented evidence of an old 
compression fracture of L1 with minimal spondylosis, with 
moderate spondylosis of the remainder of the lumbosacral 
spine.  The left ankle revealed minimal osteophytosis of the 
medial and lateral malleolus.  And, the right ankle revealed 
old fractures of the distal fibular diaphysis and medial 
malleolus associated with narrowing of the ankle mortise and 
moderately advanced osteoarthritic changes.

An October 2003 VA examination report reveals that 
examination of the lumbosacral spine showed normal curvatures 
and no tenderness, and although he had very tight musculature 
throughout his back, he had no identifiable spasm.  The 
lumbosacral spine had left and right lateral bending of 0 to 
25 degrees, extension 0 to 25 degrees, and flexion 0 to 90 
degrees.  He had negative straight leg raising bilaterally.  
In addition, the right ankle had dorsiflexion of 0 to 15 
degrees, plantar flexion of 0 to 25 degrees, and 5/5 motor 
strength in all planes.  He had full inversion and eversion 
with no diminution with range of motion or strength with 
repetitive testing, and no incoordination or fatigue with 
repetitive testing.  As well, the left ankle showed 
dorsiflexion of 0 to 20 degrees, plantar flexion of 0 to 
40 degrees, and 5/5 motor strength with full inversion and 
eversion.  Also, there was no diminution in strength or range 
of motion with repetitive testing, and no incoordination or 
fatigability with repetitive testing.  And, February 2001 x-
rays showed bilateral ankles with bilateral osteoarthritis, 
and lumbosacral spine with spondylosis with an old 
compression fracture of L1.

Lastly, a January 2004 VA examination report indicates the 
veteran walked with a limp and that the lumbosacral spine 
revealed normal curvature and no tenderness, although he had 
tight musculature throughout his back.  He had no 
identifiable spasms in his lumbosacral spine.  He had left 
and right lateral bending to 25 degrees, extension to 20 
degrees, flexion to 85 degrees, and left and right rotation 
to 70 degrees.  He had negative straight leg raising 
bilaterally, and 2+ deep tendon reflexes at the knees and 
ankles.  He had decreased sensation of the left lateral thigh 
but otherwise normal sensation throughout the lower 
extremities.  Examination of the right ankle showed 
dorsiflexion to 15 degrees, plantar flexion to 30 degrees and 
5/5 motor strength is all plains, with full inversion and 
eversion and no diminution of range of motion or strength 
with repetitive testing.  Also, no incoordination, fatigue, 
or incoordination of the ankle.  Examination of the left 
ankle showed dorsiflexion to 20 degrees, plantar flexion to 
40 degrees, 5/5 of motor strength in all plains with full 
inversion and eversion, no diminution of strength or range of 
motion with repetitive testing, and no incoordination, 
fatigability or instability.  X-ray studies showed 
lumbosacral spine with spondylosis with an old compression 
fracture of L1, and bilateral ankle osteoarthritis.

III.  Increased Rating for Status Post Compression Fracture 
at L1

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).  

In this case, as noted above, the veteran is currently 
service-connected for status post compression fracture at L1, 
currently evaluated as 20 percent disabling under Diagnostic 
Codes 5285 and 5295.  Under the old criteria for evaluating 
spine disabilities, Diagnostic Code 5285 set forth the rating 
criteria for residuals of vertebral fractures, which 
contemplated a 100 percent evaluation with cord involvement, 
when bedridden or requiring long leg braces.  Without cord 
involvement but with abnormal mobility requiring a neck 
brace, a 60 percent evaluation was assigned.  In other cases, 
the disability was rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body. 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (as effective prior to September 26, 
2003).

It is apparent the veteran is not bedridden, does not require 
the use of long braces or a neck brace, and does not suffer 
from muscle spasms, but rather that he currently has 
limitation of motion of the lumbar spine.  Diagnostic Code 
5292, evaluates such symptomatology.  For an increased 
disability evaluation in excess of 20 percent under 
Diagnostic Code 5292, which the next higher rating and the 
maximum allowed under this Code is 40 percent, the service-
connected back disability must be manifested by severe 
limitation of motion.  See 4.71a, Diagnostic Codes 5292 (as 
effective prior to September 26, 2003).  In this respect, the 
veteran's ranges of motions of the spine are flexion to 70-90 
degrees (normal flexion being to 90 degrees), extension to 
20-30 (normal extension being 30 degrees), lateral bending 
bilaterally to 25-30 (normal lateral bending being 30 
degrees), and rotation to 70 degrees (normal rotation being 
30 degrees).  As such, the Board finds that the veteran's 
back disability is not characterized by severe limitation of 
motion of the lumbar spine, and thus, an increased rating in 
excess of 20 percent for the service-connected status post 
compression fracture at L1 is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5292 (as effective prior to 
September 26, 2003).

In addition, under the old criteria for evaluating 
lumbosacral strain under Diagnostic Code 5295, a 20 percent 
rating is warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The assignment of a 40 
percent evaluation, the highest rating available under 
Diagnostic Code 5295, is contemplated for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5295 (as 
effective prior to September 26, 2003).  Upon a review of the 
relevant evidence, it is clear that the veteran's disability 
is not characterized by listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  As such, the Board finds 
that increased rating in excess of 20 percent for the 
service-connected status post compression fracture at L1 is 
not warranted under the old criteria for evaluating 
lumbosacral strain, Diagnostic Code 5295.  See id.  

Furthermore, for an increase rating in excess of 20 percent 
under a different Diagnostic Code of the old criteria for 
disorders of the spine, the disability must be characterized 
by ankylosis of the lumbar spine (Diagnostic Code 5289), 
complete bony fixation of the spine (Diagnostic Code 5286), 
or intervertebral disc syndrome (IDS) (Diagnostic Code 5293).   
As there is no evidence that the service-connected status 
post compression fracture at L1 is characterized by 
ankylosis, complete bony fixation or IDS, the Board finds 
that a disability evaluation in excess of 20 percent under 
Diagnostic Codes 5289, 5286, or 5293 is not warranted in this 
case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5286, 
5293 (as effective prior to September 26, 2003); see Butts v. 
Brown, 5 Vet. App. 532 (1993). 

Pursuant to the new criteria under 38 C.F.R. § 4.71a (as in 
effect September 26, 2003), vertebral fracture or dislocation 
(Diagnostic Code 5235), and lumbosacral or cervical strain 
(Diagnostic Code 5237) are rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that a 30 percent rating is 
assigned for forward flexion in the cervical spine to 
15 degrees or less or favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation is warranted for 
unfavorable ankylosis of the entire cervical spine; or, 
favorable flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  And, a 100 
percent rating is assigned for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5337 
(as effective as of September 26, 2003).  

In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes", whichever results in a 
higher rating.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides that a 40 
percent rating is warranted for intervertebral disc syndrome, 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  And, a 60 percent rating is assigned for 
intervertebral disc syndrome, with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (as 
effective September 23, 2002); see Butts, supra.

Again, the evidence does not show that the disability 
presented the evidence of forward flexion in the cervical 
spine to 15 degrees or less or favorable ankylosis of the 
entire cervical spine; or, unfavorable ankylosis of the 
entire cervical spine; or, favorable flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  As well, the 
disability is not characterized by intervertebral disc 
syndrome, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Therefore, an increased rating in 
excess of 20 percent for the service-connected status post 
compression fracture at L1 is not warranted under the new 
criteria for Diagnostic Codes 5235, 5237 (as effective as of 
September 26, 2003), and Diagnostic Code 5243 (as effective 
September 23, 2002).

In arriving at the above conclusion, the Board has considered 
the history of the veteran's disability, the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran, the nature of the original 
disability, and the functional impairment that can be 
attributed to pain and weakness.  38 C.F.R. §§ 3.321, 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292, 5295 
(as effective prior to September 26, 2003); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 
5237 (as effective as of September 26, 2003); DeLuca v Brown, 
8 Vet. App. 202 (1995); Butts v. Brown, 5 Vet. App. 532 
(1993).  

IV.  Increased Rating for Status Post Fractures of the Distal 
Shaft Fibular and Medial Malleolus with Degenerative Changes, 
Right Ankle

As noted above, the veteran is service-connected for status 
post fractures of the distal shaft fibular and medial 
malleolus with degenerative changes, right ankle, currently 
evaluated as 20 percent disabling under Diagnostic Codes 5262 
and 5271.

In this respect, under Diagnostic Code 5262, impairment of 
the tibia and fibula with malunion resulting in slight knee 
or ankle disability may be assigned a 10 percent evaluation.  
A 20 percent evaluation requires malunion with moderate knee 
or ankle disability.  A 30 percent evaluation requires 
malunion with marked knee or ankle disability.  And, a 40 
percent evaluation may be assigned for impairment of the 
tibia and fibula with nonunion and loose motion, requiring a 
brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004).

Under Diagnostic Code 5271, a 10 percent evaluation is 
assigned for moderate limitation of motion of the ankle, and 
a 20 percent evaluation is warranted for marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).  

The rating criteria for evaluating traumatic arthritis is set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004). 
Under that diagnostic code, traumatic arthritis is to be 
evaluated as degenerative arthritis pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned where x-ray evidence shows involvement 
of two or more major joints or 2 or more minor joint groups.  
Where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  The 20 and 10 percent ratings based on x-ray findings, 
above, will not be combined with ratings based on limitation 
of motion. See id., Note (1).

In this case, 20 percent is the highest rating allowed under 
Diagnostic Codes 5003, 5010, and 5271.  As such, an increased 
rating in excess of 20 percent for the service-connected 
status post fractures of the distal shaft fibular and medial 
malleolus with degenerative changes, right ankle, is not 
allowed under these Diagnostic Codes. 

In addition, upon a review of the evidence, the Board finds 
that the right ankle disability is characterized by 
dorsiflexion of 0 to 10-15 degrees (normal being to 
20 degrees), and plantar flexion of 0 to 10-30 degrees 
(normal being to 45 degrees).  The right ankle disability is 
also characterized by 5/5 motor strength in all planes, full 
inversion and eversion with no diminution with range of 
motion or strength with repetitive testing, and no 
incoordination or fatigue with repetitive testing.  However, 
this disability is not characterized by malunion with marked 
knee or ankle disability, or by impairment of the tibia and 
fibula with nonunion and loose motion, requiring a brace.  As 
such, an increased rating in excess of 20 percent under 
Diagnostic Code 5262 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2004).

In arriving at the above conclusion, the Board has considered 
the history of the disability, the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran, the nature of the original 
disability, and the functional impairment that can be 
attributed to pain and weakness.  38 C.F.R. §§ 3.321, 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5262, 
5271 (2004); DeLuca v Brown, 8 Vet. App. 202 (1995); Butts v. 
Brown, 5 Vet. App. 532 (1993).  

V.  Increased Rating for Status Post Chip Fracture of the 
Left Ankle.

As noted above, the veteran is service-connected for status 
post chip fracture of the left ankle, currently evaluated as 
10 percent disabling under Diagnostic Code 5271, where a 10 
percent evaluation is assigned for moderate limitation of 
motion of the ankle, and a 20 percent evaluation is warranted 
for marked limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2004).  

The rating criteria for evaluating traumatic arthritis is set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004). 
Under that criteria, traumatic arthritis is evaluated as 
degenerative arthritis pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned where x-ray evidence shows involvement 
of two or more major joints or two or more minor joint 
groups.  Where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  The 20 and 10 percent ratings based 
on x-ray findings, above, will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2004).  

Upon a review of the evidence, the Board finds that the 
veteran's left ankle disability is characterized by 
dorsiflexion of 0 to 10-20 degrees (normal being to 
20 degrees), and plantar flexion of 0 to 10-40 degrees 
(normal being to 45 degrees).  The left ankle disability is 
also characterized by 5/5 of motor strength in all plains 
with full inversion and eversion, no diminution of strength 
or range of motion with repetitive testing, and no 
incoordination, fatigability or instability.  As such, the 
Board finds that the veteran's left knee disability does not 
more nearly approximate a disability characterized by marked 
limitation of motion, and thus, an increased rating in excess 
of 10 percent is not warranted under Diagnostic Code 5271.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).  

The left ankle disability has been characterized as having 
minimal osteophytosis of the medial and lateral malleolus, as 
well as having bilateral ankle osteoarthritis.  However, for 
the assignment of a 20 percent rating under Diagnostic Codes 
5003 and 5010, where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups, occasional incapacitating exacerbations must be also 
present.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
In this case, the evidence does not show that the left ankle 
disability currently has been manifested by occasional 
incapacitating exacerbations.  

Moreover, the 20 and 10 percent ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion. See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 Note (1).  And, in this case, the ankle disability 
is currently rated under Diagnostic Code 5271, which 
evaluates limitation of motion of the ankle.  Therefore, even 
if the left ankle disability had arthritis with occasional 
incapacitating exacerbations, which is clearly not the case 
here, the left ankle disability could not be rated at the 
same time under both Diagnostic Codes 5271 and 5003-5010.  
For the foregoing reasons, the claim for an increased rating 
in excess of 10 percent for the service-connected status post 
chip fracture of the left ankle must be denied.

In arriving at the above conclusion, the Board has considered 
the history of the disability, the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran, the nature of the original 
disability, and the functional impairment that can be 
attributed to pain and weakness.  38 C.F.R. §§ 3.321, 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2004); DeLuca 
v Brown, 8 Vet. App. 202 (1995); Butts v. Brown, 5 Vet. App. 
532 (1993).  

VI.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether extra-schedular evaluations pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) are 
warranted.  In the instant case, however, there has been no 
showing that each of the service-connected disabilities cause 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
facts as applied to the criteria do not reveal the severity 
required for the assignment of higher ratings on a schedular 
basis.  Referral of this case for consideration of extra-
schedular evaluations is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for the service-connected status post compression 
fracture at L1 is denied.

Entitlement to a disability evaluation in excess of 20 
percent for the service-connected status post fractures of 
the distal shaft fibular and medial malleolus with 
degenerative changes, right ankle, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected status post chip fracture 
of the left ankle is denied. 



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


